Filed with the U.S. Securities and Exchange Commission on May 17, 2012 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. This Post-Effective Amendment No. 460 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to register a new Fund to the Trust: Osterweis Institutional Equity Fund. SUBJECT TO COMPLETION The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer is not permitted. PROSPECTUS Osterweis Institutional Equity Fund – [ost_x] July 31, 2012 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus THE OSTERWEIS INSTITUTIONAL EQUITY FUND Table of Contents SUMMARY SECTION 1 OSTWERWEIS INSTITUTIONAL EQUITY FUND 1 INVESTMENT STRATEGIES AND RISKS 5 PRINCIPAL INVESTMENT STRATEGIES 5 PRINCIPAL INVESTMENT RISKS 6 PORTFOLIO HOLDINGS INFORMATION 7 MANAGEMENT 7 INVESTMENT ADVISER 7 PORTFOLIO MANAGERS 8 SHAREHOLDER INFORMATION 9 ACCOUNT AND TRANSACTION POLICIES 15 TOOLS TO COMBAT FREQUENT TRANSACTIONS 16 SERVICES FEES 17 DIVIDENDS AND DISTRIBUTIONS 17 TAX CONSEQUENCES 18 FINANCIAL HIGHLIGHTS 18 PRIVACY NOTICE PN-1 SUMMARY SECTION Osterweis Institutional Equity Fund Investment Objective The Osterweis Institutional Equity Fund (the “Fund”) seeks long-term total returns. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Osterweis Institutional Equity Fund Redemption Fee (as a percentage of amount redeemed within 30 days of purchase) 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.85% Distribution and Service (12b-1) Fees None Other Expenses (1) 0.39% Acquired Fund Fees and Expenses(2) 0.00% Total Annual Fund Operating Expenses 1.24% Fee Waiver and/or Expense Reduction -0.24% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reduction(2) 1.00% Other Expenses are based on estimated customary Fund expenses for the current fiscal year. Acquired Fund Fees and Expenses are estimated for the current fiscal year. Osterweis Capital Management, LLC (the “Adviser”) has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reduction for the Fund to 1.00% of the Fund’s average net assets (the “Expense Cap”).The Expense Cap will remain in effect until at least July 31, 2013.The Agreement may be terminated at any time by the Board of Trustees upon 60 days’ written notice to the Adviser, or by the Adviser with consent of the Board.The Adviser is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years.This reimbursement may be requested if the aggregate amount actually paid by the Fund toward operating expenses for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap. Table of Contents - Prospectus SUMMARY SECTION OSTERWEIS INSTITUTIONAL EQUITY FUND Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual Expense Cap for the first two years).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year: $102 3 Years: $345 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. Principal Investment Strategies Under normal circumstances, the Fund intends to invest approximately 95% of its net assets (plus any borrowings for investment purposes) in equity securities.The equity securities in which the Fund may invest includes, but is not limited to common stocks, preferred stocks, publicly traded Master Limited Partnerships (“MLPs”) and convertible stocks, of companies that Osterweis Capital Management, LLC (the “Adviser”) believes offer superior investment value and opportunity for growth.MLPs may comprise up to 20% of the Fund’s assets.The Fund may also invest up to 40% of its assets in equity securities of foreign issuers and/or depositary receipts that are traded on domestic or foreign exchanges, including emerging markets.The Fund may invest in companies of any size – large, medium and small.The Adviser focuses on companies that it believes to be undervalued or otherwise out-of-favor in the market, but that have attractive growth prospects.The Adviser places particular emphasis on the analysis of a company’s ability to generate free cash flow and the value-enhancing deployment of this cash, balance sheet strength and longer-term growth prospects. The Adviser also seeks under-researched, high-growth situations that it believes can be purchased at modest valuations as well as companies with substantial unrecognized asset value and improving earnings prospects.As such companies achieve greater visibility and their stocks are accorded valuations more in line with their growth rates, the Adviser may be inclined to regard them as candidates for sale. The Fund may, at times, invest greater than 25% of its net assets in the securities of companies in the same or any market sector.The Adviser will use its judgment and discretion regarding which sectors offer the greatest potential for long-term financial gain.This may, and likely will, change over time. Principal Investment Risks There is the risk that you could lose all or a portion of your investment in the Fund.The following riskscould affect the value of your investmentin the Fund: · General Market Risk:The risk that security market values may fluctuate, sometimes rapidly and unpredictably. · Management Risk:The risk that the Adviser may fail to implement the Fund’s investment strategies and meet its investment objective. · Large Companies Risk:Larger, more established companies may be unable to respond quickly to new competitive challenges like changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Table of Contents - Prospectus 2 SUMMARY SECTION OSTERWEIS INSTITUTIONAL EQUITY FUND · Small- and Medium-Sized Company Risk:Investing in securities of small- and medium-sized companies, even indirectly, may involve greater volatility than investing in larger and more established companies. · Foreign Securities and Emerging Markets Risk:Investing in foreign securities may involve increased risks due to political, social and economic developments abroad, and differences between U.S. and foreign regulatory practices.These risks are enhanced in emerging markets. · Master Limited Partnership Risk:Investing in MLPs entails risk related to potential changes in U.S. tax code, fluctuations in energy prices, decreases in supply of or demand for energy commodities and various other risks. · Sector Emphasis Risk.The Fund, from time to time, may have concentrated positions in one or more sectors subjecting the Fund to sector emphasis risk.This is the risk that the Fund is subject to greater risk of loss as a result of adverse economic, business or other developments affecting a specific sector the Fund has a concentrated position in, than if its investments were diversified across a greater number of industry sectors.Some sectors possess particular risks that may not affect other sectors. Performance Because the Fund recently commenced operations, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not available.Performance information will be available after the Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the Fund by comparing it against a broad measure of market performance.Updated performance information is available on the Fund’s website at www.osterweis.com or by calling the Fund toll-free at 1-866-236-0050. Investment Adviser Osterweis Capital Management, LLC Portfolio Managers John S. Osterweis, Chairman and Chief Investment Officer – Portfolio Manager of the Fund since inception Matthew K. Berler, President and Chief Executive Officer – Portfolio Manager of the Fund since inception Alexander (Sasha) Kovriga, Vice President – Portfolio Manager of the Fund since inception Gregory S. Hermanski, Vice President – Portfolio Manager of the Fund since inception Zachary W. Perry, Vice President – Portfolio Manager of the Fund since inception Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (The Osterweis Funds, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone toll-free at 1-866-236-0050, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below. Table of Contents - Prospectus 3 SUMMARY SECTION
